Case 1:21-cv-06328-RLY-TAB Document 7 Filed 01/22/21 Page 1 of 2 PageID #: 45


                                                                                        FILED
                               UNITED STATES JUDICIAL PANEL                            01/22/2021
                                            on
                                MULTIDISTRICT LITIGATION                          U.S. DISTRICT COURT
                                                                              SOUTHERN DISTRICT OF INDIANA
                                                                                  Roger A.G. Sharpe, Clerk


 IN RE: COOK MEDICAL, INC., IVC FILTERS
 MARKETING, SALES PRACTICES AND
 PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570

                                                                                           FILED
                                   (SEE ATTACHED SCHEDULE)                                 Jan 22, 2021
                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF CALIFORNIA




                        CONDITIONAL TRANSFER ORDER (CTO −122)



 On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
 the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
 U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 313 additional action(s)
 have been transferred to the Southern District of Indiana. With the consent of that court, all such
 actions have been assigned to the Honorable Richard L. Young.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are
 common to the actions previously transferred to the Southern District of Indiana and assigned to
 Judge Young.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
 Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
 consent of that court, assigned to the Honorable Richard L. Young.

 This order does not become effective until it is filed in the Office of the Clerk of the United States
 District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
 stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
 Panel within this 7−day period, the stay will be continued until further order of the Panel.



    Jan 22, 2021                                        FOR THE PANEL:



                                                        John W. Nichols
                                                        Clerk of the Panel
Case 1:21-cv-06328-RLY-TAB Document 7 Filed 01/22/21 Page 2 of 2 PageID #: 46




  IN RE: COOK MEDICAL, INC., IVC FILTERS
  MARKETING, SALES PRACTICES AND
  PRODUCTS LIABILITY LITIGATION                                           MDL No. 2570



                    SCHEDULE CTO−122 − TAG−ALONG ACTIONS



    DIST     DIV.      C.A.NO.      CASE CAPTION


  CALIFORNIA EASTERN

    CAE        2       20−02525     Harrington v. Cook Incorporated et al 1:21-cv-6328-RLY-TAB

  FLORIDA MIDDLE

    FLM        8       20−02921     Agee v. Cook Incorporated et al     1:21-cv-6329-RLY-TAB

  GEORGIA NORTHERN

    GAN        3       21−00002     Howard v. Cook Incorporated et al   1:21-cv-6330-RLY-TAB

  MASSACHUSETTS

    MA         1       20−12086     Mahmoud v. Cook Incorporated et al 1:21-cv-6331-RLY-TAB

  MISSOURI WESTERN

   MOW         4       21−00014     Newcomer v. Cook Incorporated et al 1:21-cv-6332-RLY-TAB

  OKLAHOMA WESTERN

    OKW        5       20−01286     Funkhouser v. Cook Incorporated et al 1:21-cv-6333-RLY-TAB
